United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wailuku, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2090
Issued: February 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 12, 2013 appellant, through her attorney, filed a timely appeal from the
July 26, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of total
disability on or after October 22, 2012 due to her March 26, 2011 work injury.
FACTUAL HISTORY
OWCP accepted that on March 26, 2011 appellant, then a 41-year-old letter carrier,
sustained a lumbar sprain and aggravation of lumbar or lumbosacral intervertebral degenerative
disc disease due to loading boxes at work. She stopped work on March 26, 2011. Appellant
1

5 U.S.C. §§ 8101-8193.

returned to work on October 4, 2011 for four hours a day in a limited-duty capacity. She later
progressed to performing limited-duty work for six hours a day.
In an August 7, 2012 report, Dr. Paula Lenny, an attending Board-certified occupational
medicine physician, noted that appellant reported experiencing mild low back pain. She
described findings on physical examination and diagnosed L4-5 and L5-S1 degenerative disc
disease with chronic low back pain. Dr. Lenny stated that the range of back motion was normal,
muscle strength was 5/5 in the back and legs and reflexes were normal and symmetric
throughout.
Appellant stopped work on October 22, 2012 and on November 2, 2012, she submitted a
claim (Form CA-7) alleging that she was entitled to full wage-loss compensation effective
October 22, 2012.
In an October 22, 2012 report, Dr. Lenny discussed the March 26, 2011 work injury
noting that appellant reported that she was loading a lot of boxes into her mail vehicle on that
date and aggravated her low back. She stated, “[appellant] has had a magnetic resonance
imaging (MRI) scan test which showed progression in her L5-S1 degenerative disc disease.”
Dr. Lenny indicated that appellant came in prior to her next scheduled appointment due to
experiencing increased low back pain and pain to the right thigh. Appellant denied reinjury and
indicated that she went to the beach the previous day and did her usual amount of walking.
Dr. Lenny indicated that, upon examination, appellant had some limitation of range of back
motion. She diagnosed L4-5 and L5-S1 degenerative disc disease “with chronic low back pain,
flare up of low back pain and [right] thigh pain.” In an October 22, 2012 note, Dr. Lenny stated
that appellant was placed off work from October 22 to 29, 2012.2
In an October 29, 2012 note, Dr. Lenny stated that appellant was placed off work on
October 29, 2012 and that she would be on modified duty from October 30 to November 19,
2012 during which time she could not bend at the waist, twist her torso/spine or lift, carry, push
or pull more than five pounds.
In a November 16, 2012 letter, OWCP advised appellant that, due to the fact that she was
previously working six hours a day, her total disability wage-loss claim was being viewed as a
claim for recurrence of total disability. It requested that she submit additional factual and
medical evidence in support of her claim.
In an October 29, 2012 report, Dr. Lenny stated that appellant came in for follow up of
her increased low back pain and pain to the right thigh. Appellant reported that her pain was
deep and still went to her right thigh. Dr. Lenny’s findings on physical examination were similar
to those observed on October 22, 2012.
On November 19, 2012 Dr. Lenny indicated that appellant came in again for follow up of
increased low back pain and pain to the right thigh. Physical examination findings revealed no
2

In an October 16, 2012 note, Dr. Lenny had indicated that appellant could lift or carry up to 35 pounds and pull
or push up to 75 pounds. The precise requirements of the limited-duty job appellant performed when she stopped
work on October 22, 2012 remain unclear.

2

major changes, although range of back motion showed improvement. In a November 19, 2012
note, Dr. Lenny stated that appellant should be on modified duty from November 19 to
December 19, 2012. Appellant was not to lift, carry, push or pull more than 10 pounds. On
December 17, 2012 Dr. Lenny indicated that appellant should continue on modified duty from
December 17, 2012 to January 17, 2013 with no lifting, carrying, pushing or pulling of more than
10 pounds.
In a December 5, 2012 report, Dr. Lenny opined that the herniated L5-S1 disc observed
in the findings of an October 31, 2012 MRI scan test was caused by the March 26, 2011 work
incident. She indicated that this work-related condition prevented appellant from meeting the
lifting requirements of her limited-duty position.
By decision dated January 14, 2013, OWCP denied appellant’s claim on the grounds that
she had not submitted sufficient medical evidence to establish a recurrence of total disability on
or after October 22, 2012 due to her March 26, 2011 work injury. It indicated that the reports of
Dr. Lenny did not provide a rationalized opinion that appellant’s injury-related condition had
worsened such that she could no longer perform her limited-duty work.
After OWCP’s January 14, 2003 decision, appellant submitted additional progress reports
and work limitation notes of Dr. Lenny dated beginning in early 2013. Dr. Lenny discussed
appellant’s back and right leg condition and recommended work restrictions such as no lifting
more than 10 pounds.
Appellant requested a telephone hearing with an OWCP hearing representative. During
the May 7, 2013 hearing, counsel argued that Dr. Lenny’s reports showed that appellant’s workrelated back condition worsened such that she could no longer work.3 Appellant testified that
she stopped working on October 22, 2012 due to a worsening of her work-related condition. She
stated that prior to that date she had been doing her normal work but that on October 22, 2012
she woke feeling that her condition had worsened.
After the hearing, appellant submitted additional progress reports and work limitation
notes of Dr. Lenny dated in June and July 2013. Dr. Lenny continued to report that appellant’s
back and right leg condition had worsened and that she had such work limitations as no lifting
more than 10 pounds.
In April 2013, OWCP had referred appellant to Dr. Steven A. Kaneshiro, a Boardcertified orthopedic surgeon, for evaluation of her work-related residuals and her ability to
perform work. In a July 15, 2013 report, received on July 23, 2013, Dr. Kaneshiro posited that
appellant’s March 26, 2011 work incident permanently aggravated her preexisting lumbar
degenerative disc disease as evidenced by a July 5, 2011 MRI scan test showing progressive L5S1 disc herniation and development of an extruded free fragment with impingement on the right
S1 nerve root. He indicated that her current symptoms were due to this permanent aggravation
and required the imposition of work restrictions such as no lifting, carrying, pushing or pulling
more than 10 pounds.

3

Counsel indicated that in approximately January 2013 OWCP increased appellant’s disability payments.

3

In a July 26, 2013 decision, OWCP’s hearing representative affirmed the January 14,
2013 decision denying appellant’s claim for a recurrence of total disability. He indicated that,
since the January 14, 2013 decision, she had not submitted sufficient medical evidence to
establish a work-related recurrence of total disability. However, the hearing representative did
not provide any discussion of the numerous medical reports submitted since that time, including
the July 15, 2003 report of Dr. Kaneshiro.4
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he or she can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.5
FECA provides that OWCP shall determine and make findings of fact in making an award
for or against payment of compensation after considering the claim presented by the employee and
after completing such investigation as OWCP considers necessary with respect to the claim.6
Since the Board’s jurisdiction of a case is limited to reviewing that evidence which is before
OWCP at the time of its final decision,7 it is necessary that OWCP review all evidence submitted
by a claimant and received by OWCP prior to issuance of its final decision. As the Board’s
decisions are final as to the subject matter appealed,8 it is crucial that all evidence relevant to that
subject matter which was properly submitted to OWCP prior to the time of issuance of its final
decision be addressed by OWCP.9

4

OWCP’s hearing representative indicated that in December 2012, OWCP “began paying [appellant] full
disability wage-loss compensation” which was based on the employing establishment’s indication on a payment
form that it could no longer accommodate her work restrictions. The record reflects that appellant received
increased disability payments beginning in December 2012, but the reason for this increase remains unclear.
5

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986). 20 C.F.R. § 10.5(x)
provides, “Recurrence of disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition which had resulted from a previous injury or illness without an
intervening injury or new exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn (except when such withdrawal
occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations.”
6

5 U.S.C. § 8124(a)(2).

7

See 20 C.F.R. § 501.2(c).

8

Id. at § 501.6(d).

9

William A. Couch, 41 ECAB 548, 553 (1990).

4

ANALYSIS
OWCP accepted that on March 26, 2011 appellant sustained a lumbar sprain and
aggravation of degeneration of lumbar or lumbosacral intervertebral disc due to loading boxes at
work. She returned to limited-duty work for the employing establishment. Appellant stopped
work on October 22, 2012 and on November 2, 2012 she submitted a claim (Form CA-7)
alleging that she was entitled to full wage-loss compensation effective October 22, 2012. In
decisions dated January 14 and July 26, 2013, OWCP denied her claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained a recurrence of total
disability on or after October 22, 2012 due to her March 26, 2011 work injury.
In the present case, OWCP’s hearing representative noted that no new medical evidence,
specifically addressing the claimed recurrence had been received since the date of the hearing. The
record did reflect receipt on July 23, 2012 of the July 15, 2013 report of Dr. Kaneshiro, a Boardcertified orthopedic surgeon, who served as an OWCP referral physician.10 The Board, therefore,
must set aside the July 26, 2013 decision of OWCP and remand the case so that OWCP may fully
consider the second opinion report received by OWCP prior to the issuance of these decisions.11
Following such further consideration and after such further development as it deems necessary,
OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds the case is not in posture for decision regarding whether appellant met
her burden of proof to establish that she sustained a recurrence of total disability on or after
October 22, 2012 due to her March 26, 2011 work injury. The case is remanded to OWCP for
further development.

10

In this report, Dr. Kaneshiro posited that appellant’s March 26, 2011 work incident permanently aggravated her
preexisting lumbar degenerative disc disease as evidenced by a July 5, 2011 MRI scan test showing progressive L5S1 disc herniation and development of an extruded free fragment with impingement on the right S1 nerve root. He
noted that this permanent aggravation required the imposition of work restrictions such as no lifting, carrying,
pushing or pulling more than 10 pounds.
11

See supra notes 6 through 9.

5

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: February 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

